Citation Nr: 0916501	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-10 419	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for lumbar degenerative 
disc disease, claimed as a low back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Los Angeles, California regional office (RO) of the 
Department of Veterans Affairs (VA) denying service 
connection for a back injury.  In addition, the Veteran 
appeals from an October 2006 RO rating decision denying 
service connection for Hepatitis C.

The Veteran testified before the undersigned at a September 
2008 Travel Board hearing.  A copy of that transcript has 
been associated with the claims folder.

In September 2008, VA received evidence in support of the 
Veteran's appeal.  This evidence was accompanied by a waiver 
of AOJ consideration.  See 38 C.F.R. § 20.1304 (2008).

The Veteran filed a claim for a nonservice connected pension 
in August 2006.  This matter is referred to the RO for 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.

REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
supra.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he injured his back lifting heavy 
kitchen items while working in the mess hall during service, 
and that he was placed on light duty as a result.  He also 
contends that he contracted Hepatitis C after receiving 
immunizations during basic training.  He testified during his 
September 2008 Travel Board hearing that he was informed by 
one of his VA providers that he was likely infected with 
Hepatitis C while in service.  

A March 2006 VA treatment note indicates that the Veteran was 
diagnosed with Hepatitis C in "199," and lists various 
Hepatitis C risk factors.  A September 2007 VA lumbar 
magnetic resonance imaging (MRI) reveals severe degenerative 
disc disease at L5-S1 and mild to moderate degenerative disc 
disease at L4-L5.  In light of the above and the Veteran's 
reports of a continuity of symptomatology, VA examinations 
are required.

A July 2001 VA urgent care note indicates that the Veteran 
reported being hospitalized at Imperial Hospital in 1980 
following a car accident.  He reported that this car accident 
caused a low back injury and that he received treatment for 
this condition.  These records are relevant to the Veteran's 
claim and must be obtained.

The Veteran reported that he has applied for Social Security 
Administration (SSA) benefits in a July 2006 VA psychological 
assessment.  It is not clear whether the Veteran had been 
awarded SSA benefits or the basis of any such award.  These 
records are potentially pertinent to the claims of 
entitlement to service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the Veteran's service personnel records must be 
obtained in light of the Veteran's reports of being placed on 
light duty during service due to a back injury and the 
absence of such orders in his service treatment records.

Accordingly, the case is REMANDED for the following action:

1  The RO/AMC should take the necessary 
steps to obtain records of the Veteran's 
hospitalization at Imperial Hospital, in 
1980.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

2.  The RO/AMC should contact the Social 
Security Administration and request all 
decisions and medical records associated 
with the Veteran's application for SSA 
benefits.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

3.  The RO/AMC should obtain the Veteran's 
service personnel records.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

4.  After the above development is 
completed, the Veteran should be afforded 
a VA orthopedic examination.  The examiner 
should review the claims file.  This 
review of the claims folder should be 
noted in the examination report or in an 
addendum to the examination report.  All 
tests and studies deemed necessary by the 
examiner should be performed.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has a current back condition that 
began in service or is otherwise related 
to a disease or injury in service.

5.  After the above development listed in 
items one through three is completed, the 
Veteran should be afforded a VA liver 
examination.  The examiner should review 
the claims file.  This review of the 
claims folder should be noted in the 
examination report or in an addendum to 
the examination report.  All tests and 
studies deemed necessary by the examiner 
should be performed.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's current Hepatitis C began in 
service or is otherwise related to a 
disease or injury in service.
 
6.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

